Citation Nr: 0736670	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-24 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision letter by the Atlanta 
Education Center that denied basic eligibility for 
educational assistance benefits under the Montgomery GI Bill 
(MGIB), Chapter 30.  The veteran timely appealed.

FINDINGS OF FACT

1.  The veteran entered active duty as a member of the U.S. 
Coast Guard in May 2002, for an obligated term of four years.

2.  The veteran was honorably discharged in July 2004, after 
serving continuously for 26 months and 13 days. 

3.  The veteran's DD Form 214 reflects that the separation 
code was "JPD"; and the narrative reason for separation was 
"UNSUITABILITY".  

4.  The veteran is a high school graduate; his basic pay 
during active duty had been reduced by $1,200.


CONCLUSION OF LAW

The service requirements for basic eligibility for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have been met.  38 U.S.C.A. §§ 3011, 
3018A, 3221 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7042, 
21.7045 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for educational assistance benefits under the 
MGIB program (Chapter 30).  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The criteria for education assistance benefits under the MGIB 
program (Chapter 30) are set forth in 38 U.S.C.A. § 3011 
(West 2002 & Supp. 2006).

An individual must meet the requirements of 38 C.F.R. 
§§ 21.7042, 21.7044, or 21.7045 in order to be eligible for 
basic educational assistance.  The question in this case is 
whether the veteran has met the actual service requirements 
that are needed for eligibility.

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a):

(1) The individual must after June 30, 1985, either (i) 
first become a member of the Armed Forces, or (ii) first 
enter on active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) in the case of an individual whose 
obligated period of active duty is three years or more, 
serve at least three years of continuous active duty in 
the Armed Forces; or (ii) in the case of an individual 
whose initial period of active duty is less than three 
years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Before applying for educational assistance, the 
individual must either (i) complete the requirements of 
a secondary school diploma (or an equivalency 
certificate), or (ii) successfully complete 12 semester 
hours in a program of education leading to a standard 
college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) continue on active 
duty, or (ii) be discharged from service with an 
honorable discharge, or (iii) be released after service 
on active duty characterized by the Secretary concerned 
as honorable service, and (A) be placed on the retired 
list, or (B) be transferred to the Fleet Reserve or 
Fleet Marine Corps Reserve, or (C) be placed on the 
temporary disability retired list, or (iv) be released 
from active duty for further service in a reserve 
component of the Armed Forces after service on active 
duty characterized by the Secretary concerned as 
honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released 
from active duty (i) for a service-connected disability, 
or (ii) for a medical condition which preexisted service 
on active duty and which VA determines is not service 
connected, or (iii) under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) for convenience of the Government 
(A) after completing at least 20 continuous months of 
active duty if his initial obligated period of active 
duty is less than three years, or (B) after completing 
30 continuous months of active duty if his initial 
obligated period of active duty is at least three years, 
or (v) involuntarily for the convenience of the 
Government as a result of a reduction in force, as 
determined by the secretary of the military department 
concerned in accordance with regulations prescribed by 
the Secretary of Defense, or (vi) for a physical or 
mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the 
individual's performance of duty, as determined by the 
secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary 
of Defense.

(6) An individual whose active duty meets the definition 
of that term found in 38 C.F.R. § 21.7020(b)(1) (iv), 
and who wishes to become entitled to basic educational 
assistance, must have elected to do so before July 9, 
1997. For an individual electing while on active duty, 
this election must have been made in the manner 
prescribed by the Secretary of Defense. For individuals 
not on active duty, this election must have been 
submitted in writing to VA.

Because the evidence shows that the veteran entered active 
military duty in May 2002, he has satisfied 38 C.F.R. § 
21.7042(a)(1).  However, inasmuch as the veteran's DD Form 
214 shows that he served for 26 months and 13 days, the 
evidence does not show that he served at least three years of 
continuous active duty of his four-year obligated period of 
active duty, as is required under 38 C.F.R. § 21.7042(a)(2).

As noted above, 38 C.F.R. § 21.7042(a)(5) provides an 
exception for veterans who do not meet the requirements of 38 
C.F.R. § 21.7042(a)(2).  However, the evidence does not show 
that the veteran was discharged or released from active duty 
for a service-connected disability; for a medical condition 
which preexisted service on active duty and which VA 
determined was not service-connected; for a hardship 
discharge; involuntarily for the convenience of the 
Government as a result of a reduction in force; or, for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  The record reflects that the reason for 
the veteran's separation from service was unsuitability.

The requirements of 38 C.F.R. § 21.7044 allow for the 
conversion of remaining Chapter 34 entitlement to Chapter 30 
entitlement.  These conversion provisions for eligibility are 
inapplicable in this case.

An individual who does not meet the requirements of 38 C.F.R. 
§§ 21.7042 or 21.7044 may still be eligible for basic 
educational assistance under 38 C.F.R. § 21.7045.

A veteran may establish eligibility by showing, in part, that 
he was involuntarily separated after February 2, 1991, with 
an honorable discharge; or was separated with an honorable 
discharge and received voluntary separation incentives under 
10 U.S.C.A. § 1174(a) or 1175.  38 U.S.C.A. §§ 3018A, 3018B; 
38 C.F.R. § 21.7045.

In this case, the veteran was honorably discharged after 
February 2, 1991.  He was a member of the Coast Guard and 
served on active duty after September 30, 1994.  His DD Form 
214 reflects that the separation code was "JPD"; and the 
narrative reason for separation was "UNSUITABILITY".  For 
enlisted personnel, the separation code "JPD" refers to 
"Alcohol Rehabilitation Failure" and infers an involuntary 
discharge.  Here, there is not sufficient evidence to 
establish that the circumstances of his discharge constitute 
a bar to benefits under the statute or regulations.  

Records also show that the veteran is a high school graduate, 
and that during active duty his basic pay had been reduced by 
$1,200.  Assuming that all other criteria for eligibility are 
satisfied, the veteran legally has met the service 
requirements of 38 C.F.R. § 21.7045(a) to establish 
eligibility for basic educational assistance.


	(CONTINUED ON NEXT PAGE)






ORDER

The service requirements for eligibility for basic 
educational assistance are met; the appeal is allowed.




____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


